DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 

Response to Amendment
The applicant’s amended claim regarding such “wherein the control unit is further configured to generate vibration data for causing the vibration device to vibrate, wherein the control unit generates the vibration data by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals” is explicitly disclose by Oishi et al. herein (US 9,549,260 B2).

Allowable Subject Matter
Claim(s) 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Oishi et al. herein (US 9,549,260 B2).

Claim 1, the prior art as in Rihn et al. disclose of an information processing device comprising: a control unit configured to cause, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound, wherein the control unit is implemented via at least one processor (fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).

However, lacking is such aspect regarding wherein the control unit is further configured to generate vibration data for causing the vibration device to vibrate, wherein the control unit generates the vibration data by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals.  However,  Oishi disclose of such control unit further configured to generate vibration data for causing the vibration device to vibrate, wherein the control unit generates the vibration data by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals ((fig.2/4 (112); col.8 line 45-67). Thus, one of the ordinary skills in the art could have modified the art by adding such noted control unit further configured to generate vibration data for causing the vibration device to vibrate, wherein the control unit generates the vibration data by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals so as to enhance directional using tactile vibration. 


2. (Currently Amended) The information processing device according to claim 1, wherein the control unit generates the vibration data based on a first frequency corresponding to the vibration output characteristics (Ri-col.16 line 20-30).  

17. (Currently Amended) An information processing method executed by a processor, the method comprising- causing, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound (fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).

However, lacking is such aspect regarding generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals.  However,  Oishi disclose of such control unit further configured generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals ((fig.2/4 (112); col.8 line 45-67). Thus, one of the ordinary skills in the art could have modified the art by adding such noted generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extracting a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals so as to enhance directional using tactile vibration. 

18. (Currently Amended) A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by  a computer causes the computer to execute a method, the method comprising: causing, based on vibration output characteristics of a vibration device and sound output characteristics of a sound output device, the vibration device to output a vibration corresponding to sound data used to cause the sound output device to output a sound(fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).
   
However, lacking is such aspect regarding generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extractinq a plurality of partial signals from the sound data and applying signal processing to the plurality of partial signals.  However, Oishi disclose of such control unit further configured generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extracting a plurality of partial signals from the sound data and applying signal processinq to the plurality of partial signals ((fig.2/4 (112); col.8 line 45-67). Thus, one of the ordinary skills in the art could have modified the art by adding such noted generating vibration data for causing the vibration device to vibrate, wherein the vibration data is generated by extracting a plurality of partial signals from the sound data and applying signal processinq to the plurality of partial signals so as to enhance directional using tactile vibration. 

Claim 19, the information processing device according to claim 3, wherein the first signal processing and the second signal processing include different types of signal processing (fig.1 (108/112); fig.11 (1170); col.16 line 5-35; col.17 line 1-15).
. -7-

Claim 3, the information processing device according to claim 2, but the art never specify as wherein the control unit generates the vibration data by extracting a first partial signal from the sound data, extracting a second partial signal from the sound data (Oishi-fig.2/4 (112); col.8 line 45-67), and applying first signal processing to the first partial signal and applying second signal processing ; wherein the first partial signal is a signal with the first frequency or less,  and the second partial signal being a signal exceeding the first frequency but not exceeding a second frequency (Oshi-fig.2/4 (112); col.9 line 4-20).  

	 Claim 4, the information processing device according to claim 3, but the art never specify as wherein the control unit is further configured to synthesize the first partial signal to which the signal processing is applied, and a signal, out of the second partial signal to which the signal processing is applied, during a period when an amplitude of the first partial signal to which the signal processing is applied is equal to or less than a predetermined threshold value (fig.4 (430/432); col.9 line 55-67).  

9. (Currently Amended) The information processing device according to claim 3, wherein the control unit is further configured to apply, to the sound data, an inverse volume setting of a volume setting applied to the sound data (col.20 line 25-55).  


Claim 10, the information processing device according to claim 3, but the art never specify of such operational resonance frequency associated with the vibration device including wherein the first frequency comprises a frequency corresponding to a resonance frequency of the vibration device (Oishi-col.14 line 55-67).  

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (US 10,347,093 B2) and Oishi et al. herein (US 9,549,260 B2).



11. (Original) The information processing device according to claim 3, wherein the second frequency comprises a frequency higher than a lower limit of a human audio frequency band (Oishi-col.8 line 60-67 & col.10 line 60-67).
  
12. (Currently Amended) The information processing device according to claim 3, wherein the second frequency comprises a frequency higher than a lower limit of a frequency band able to be outputted by the sound output device configured to output the sound based on the sound data ((Oishi-col.8 line 60-67 & col.10 line 60-67).

13. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on sound output characteristics of [[a]] the sound output device configured to output the sound based on a the sound data (R- col.16 line 5-35; col.17 line 1-15).  

14. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on characteristics of the sound data (R- col.16 line 5-35; col.17 line 1-15).  
  
15. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on characteristics of a user who receives the vibration delivered by the vibration device (R-col.17 line 50-67/biometric sensor may be used).  


16. (Currently Amended) The information processing device according to claim 3, wherein the control unit causes the vibration device to output the vibration corresponding to the sound data based on a state of use of the vibration device by a user who receives the vibration delivered by the vibration device (R-col.17 line 50-67/biometric sensor may be used).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654